Case 1:19-cv-20052-FAM Document 8 Entered on FLSD Docket 02/06/2019 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                 CASE NO.: 1:19-cv-20052-FAM


YESICA PERAZA,

               Plaintiff,
 v.

PORTFOLIO RECOVERY ASSOCIATES, LLC,
POLLACK & ROSEN P.A., JOSEPH F. ROSEN, ESQ.,
DAVID MICHEAL KAMINSKI, ESQ.,
MELANIE WASEMAN, ESQ.

               Defendants.
                                               /

                                     NOTICE OF AGREEMENT

       Comes Now, POLLACK & ROSEN P.A., JOSEPH F. ROSEN, ESQ., DAVID MICHEAL

KAMINSKI, ESQ., and MELANIE WASEMAN, ESQ. and hereby notify the Court that Plaintiff’s

counsel has agreed to the relief requested in their Motion for Extension of Time to Respond to the

Complaint [D.E. 7]and to the Court’s entry of an order extending the deadline to respond to the

Complaint by twenty (20) days.

       Dated: February 6, 2019

                                               SHENDELL & POLLOCK, P.L.
                                               2700 North Military Trail, Suite 150
                                               Boca Raton, Florida 33431
                                               Tel: (561) 241-2323
                                               Fax: (561) 241-2330

                                               By: /s/ Matt Tornincasa, Esq.
                                                      Brett R. Bloch, Esq.
                                                      FBN: 0490891
                                                      Matthew A. Tornincasa, Esq.
                                                      FBN: 0057698
                                                     brett@shendellpolock.com
                                                     matt@shendellpolock.com
                                                     jennifer@shendellpollock
                                                      grs@shendellpollock.com
                                               1
Case 1:19-cv-20052-FAM Document 8 Entered on FLSD Docket 02/06/2019 Page 2 of 2




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that I electronically filed the foregoing document with the Clerk of
 the Court using Florida Court’s E-Filing Portal which will forward notice of electronic filing to all
 counsel of record and have also served the foregoing by US Mail to: Yesica Peraza, 7950 NW 11th
 Street, Pembroke Pines, FL 33024, on this 6th day of February, 2019.
                                                 /s/Matt Tornincasa_______________
                                                 Matthew Tornincasa, Esq.




                                                  2
